ORDER
PER CURIAM.
Mary Dolan & Associates (“MDA”) appeals from the judgment of the trial court in favor of Decatur Health Systems (“DHS”) in a dispute involving a fee agreement between MDA and DHS and a services agreement between DHS and Dr. Leslie Dally (“Dr. Dally”). MDA argues (1) the trial court erred in denying its motion in limine and admitting and considering extrinsic evidence concerning the services agreement, (2) the trial court erroneously applied the law in holding the services agreement did not create a permanent placement, and (3) the trial court’s holding was not supported by substantial evidence and was against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).